DETAILED ACTION
Response to Amendment
The amendment of May 14, 2021 is considered herein.
Claims 13 and 33 have been amended.
Claims 1-12, 14-32 and 34-36 have been cancelled.
Claims 37-42 have been added.
Claims 13, 33 and 37-42 are pending and have been considered herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 33 and 37-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 now requires the first and second inclined portions are “configured to reflect light in the first area” which is not supported by the specification.  Paragraph 136 of the specification as filed teaches the uneven surface or protrusions “may increase” the amount of 
Claim 13 now also requires the sum of the widths of the inclined portions to be greater than the flat portion width “configured to increase a bonding force with the back electrode part”.  There is no support for this language within the specification.  While paragraph 9 discusses increased adhesion with uneven surfaces, there is no support for the premise that a configuration wherein the sum of the widths in comparison to the flat portion increases bonding force.
Claims 33 and 37-42 are rejected as being dependent from rejected base claim 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 33 and 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is unclear as it requires the configuration of the final limitation will increase bonding force.  The claim does not make clear what the increase is relative to, i.e. bonding force increase relative to a flat surface, one where the sum compared to the flat surface is different or an alternative comparison.  Please make clear the conditions on which the increase is based in the claim language.
Claims 33 and 37-42 are rejected as being dependent from rejected base claim 13.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 37-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMINE et al (WO 2012/073771, wherein citations are from the English equivalent document US PG PUB 2013/0247956), in view of KIM et al (US PG PUB 2011/0005568).
Regarding claim 13, YOSHIMINE et al teaches a solar cell module comprising a plurality of solar cells (2) of figure 6 connected by interconnector (1).  Figure 6 shows front or first area of the interconnector (1) attached to a front of the first solar cell (2) and a second area connected to the adjacent solar cell (2) on the rear side with the third area present therebetween.  Paragraph 29 details the use of a band of conductive or copper material as the interconnector, which will obviously have opposing sides.  In the first area (the top side of the solar cell), the first surface 1a/10a/100a comprises protrusions while the second surface 1b/10b/100b is shown to be flat to attach to the front electrode part 4b as shown in figures 5, 7, 9 and 10.   In the second area (the lower side of the solar cell), the first surface 1a/10a/100a comprises protrusions and attach to the back electrode part 6b, while the second surface 1b/10b/100b is shown to be flat in the same figures.  Paragraph 72 details the use of the concave and convex parts to reflect the light.

While YOSHIMINE et al teaches the use of a protrusions (1a/10a/100a) which comprise flat surfaces (figure 1, 5, 7 and 8, present both in the middle of the first surface and toward the sides at the top of the height and the valleys therebetween protrusions 1a/10a/100a) and inclined surfaces (interpreted to be that of the angled sides of the protrusions as shown in figures 1, 5, 7-

KIM et al teaches a solar cell module wherein panels are connected via patterned, texturized metal interconnects, as in figure 3, 5B, 6B, 8B, 10B, 11A and paragraph 75.  Figure 8B shows a flat surface (second surface) and a patterned surface (first surface) opposite.  KIM et al shows a variety of shapes including protrusions or peaks (comprising peaks and valleys) in figures 4B-9B and plateaus (or a flattened peak or raised flat portion as in the instant claim) in figure 10B for light scattering (paragraphs 13 and 14).  KIM et al lists an extensive array of different textures with similar height and width peaks and differential sized (in both height and width) peaks in paragraphs 76-97 and the accompanying figures.  Moreover, the use of the texturizing of the single surface with a variety of shapes (including those of a pyramidal or plateau shape) is taught in paragraphs 13 and 14 to increase the light scattering of the incident light increasing the reflected light which can increase the output of the module.  Figure 5A shows the inclined portions (peak 23a) to be smaller in width than that of the flat portions shown therebetween. 

At the time of the invention, it would have been obvious to utilize an interconnector, as in YOSHIMINE et al, wherein the flat portion with a width larger than the sum of inclined surfaces, as in KIM et al, so as to enable reflection.  Since the same structure as described in the claim language, is present in the device of modified YOSHIMINE et al, it is the position of the examiner the configuration would enable the desired bonding force as claimed.  Moreover, with regard to 

Regarding claim 37, YOSHIMINE et al and KIM et al show the protrusion and flat portions to extend in the length direction giving the features three-dimensions in figures 7 and 5A respectively.



[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    342
    565
    media_image1.png
    Greyscale


Regarding claim 40, KIM et al teaches the use of protrusions of any number of heights in figure 8B with the greatest height present in the central portion.  The use of an elevated flat portion between peaked protrusions is well within the ability of one of ordinary skill.  KIM et al shows a variety of shapes including protrusions or peaks (comprising peaks and valleys) in figures 4B-9B and plateaus (or a flattened peak or raised flat portion as in the instant claim) in figure 10B for light scattering (paragraphs 13 and 14).  KIM et al lists an extensive array of different textures with similar height and width peaks and differential sized (in both height and width) peaks in paragraphs 76-97 and the accompanying figures.  Moreover, the use of the texturizing of the single surface with a variety of shapes (including those of a pyramidal or plateau shape) is taught 

Regarding claim 41, YOSHIMINE et al teaches a width (1a) of the interconnector on the rear side is substantially equal in width to the bus bar (6b) at the point of attachment, as shown in figure 5.

Regarding claim 42, figure 5 of YOSHIMINE et al teaches the use of electrical contact between the entire textured surface of the interconnector (1a) with the bus bar electrode of the back electrode (6b).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMINE et al, in view of KIM et al, as applied to claim 13 above, and further in view of FUKUSHIMA et al (US PG PUB 2010/0288328).
Regarding claim 33, while YOSHIMINE et al teaches the coating of the solder on the interconnector (paragraph 30), modified YOSHIMINE et al is silent to the height of the peaks relative to the thickness of the solder.  

FUKUSHIMA et al teaches an interconnector 1 (called a conductor-connecting member) for connection of adjacent solar cells of a solar cell as shown in figure 11, just as in YOSHIMINE et al.  Figures 1-4 of FUKUSHIMA et al show the thickness of the attachment layer to be greater than the depth of the protrusions and paragraph 79 also recognizes the use of excess adhesive (or solder, see paragraph 2) over the protrusions so as to enhance adhesive strength, the use of a solder thickness well larger than the protrusions (or even a difference in height between the protrusions which would be less) would have been obvious to one of ordinary skill in the art.  

It would have been obvious to one of ordinary skill in the art to utilize the amount of solder as in FUKUSHIMA et al, which is greater than the depth of the protrusions of modified YOSHIMINE et al, as FUKUSHIMA et al teaches this amount renders a desired physical and electrical connection.  Moreover, it would have been obvious to manipulate the heights of the different shapes relative to each other, as is disclosed in KIM et al, in the interconnect of modified YOSHIMINE et al.   
Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive.
The applicant argues, on pages 8 and 9, YOSHIMINE et al fails to expressly address the claim limitations as amended.
The examiner agrees that YOSHIMINE et al does not expressly teach the same interconnect of figures 4B and 5 of the instant application. However, the examiner puts forth a rejection based on YOSHIMINE et al and KIM et al, wherein the use of different shapes is known in the art for the same purpose as the instant application and their use in different combinations is one which is obvious to one of ordinary skill in the art.  The applicant does not address the combination or the obviousness of the manipulation of the reflective protrusions, flattened peaks and flat surfaces is within the ambit of one of ordinary skill.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        08/10/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        08/12/2021